Title: From George Washington to John Jay, 14 September 1779
From: Washington, George
To: Jay, John


        
          Sir
          Head Qrs West point Sept. 14. 1779
        
        I have the honor to inclose your Excellency a copy of a Letter from Lt Colo. Taylor stationed at Elizabeth Town to Mr Beatty, respecting the sailing of three Regiments from New York. After writing this, he sent me a verbal message that he had received positive intelligence of their being destined for the West Indies. I believe there must be a mistake in the name of the Ship, as the Ardent was not to my knowledge, upon this coast. Tis said the embarkation continues. I think our friends to the Southward ought to have notice of these movements. I have the Honor to be with perfect respect Your Excellency’s Most Obedt sert
        
          Go. Washington
        
      